



COURT OF APPEAL FOR ONTARIO

CITATION: Das Logistics Transport Inc. v.
    Artex Environmental Corporation, 2020 ONCA 168

DATE: 20200303

DOCKET: C67145

Tulloch, Benotto and Jamal JJ.A.

BETWEEN

Das Logistics Transport
    Inc.

Plaintiff/Defendant by Counterclaim

(Respondent)

and

Artex Environmental
    Corporation &

Tec
    International Corporation

Defendants/Plaintiffs
    by Counterclaim

(Appellant)

and

Kurt Peniston and Firoun
    Ismail

Third Parties

Jaspal Sangha, for the appellant

Tyler H. McLean, for the respondent

Heard: March 2, 2020

On appeal
    from the judgment of Justice Gisele M. Miller of the Superior Court of Justice,
    dated May 29, 2019.

APPEAL BOOK ENDORSEMENT

[1]

Punitive damages are an exceptional remedy meant
    to punish wrongful acts that are so malicious that they are worthy of
    punishment. The motion judge provided no analysis as to why she was prepared
    to award punitive damages of $50,000.

[2]

The decision is consequently not capable of
    appellate review. The appeal is allowed. No costs.


